Hinton, J.,
delivered the opinion of the court.
The application of Charles P. Ailstock for license was opposed by W. N. Page, Henry A. Goodloe, and The Iron- and *389Steel Works Association of Virginia (limited), who upon their motion, by counsel, were admitted as defendants. The court, after hearing the evidence on both sides, was fully satisfied that “ the applicant was a fit person and the place suitable and convenient” and granted the license.
Subsequently, however, the said Page, Goodloe, and The Iron and Steel Works Association of Virginia (limited), applied to the Hon. Wm. McLaughlin, judge of the circuit court of Rockbridge county, for a writ of error and supersedeas to the judgment of the county court; which was awarded on the 16th day of January, 1883 ; whereupon, the petitioner, Ailstock, presented his petition to this court praying for a writ of prohibition to be issued to the said Page, Goodloe, The Iron and Steel Works Association of Virginia, and the said Wm. McLaughlin, judge of the circuit court of Rockbridge, “ to prohibit them from proceeding further upon the said supersedeas, so that the order of the county court shall continue in full force and effect as if said supersedeas had not been awarded.”
Accordingly, on the 12th day of February, 1883, a rule was entered, that the said judge, Page, Goodloe, and the Iron and Steel Works Association of Virginia, should he summoned to show cause why a writ of prohibition should not be issued according to the prayer of the petition. This rule was answered by both Goodloe and Page.
In these answers and the arguments at the bar of this court, several interesting questions are raised, only one of which, however, in the view we take of the case, is it necessary for us to decide.
That question is this, did the circuit court have jurisdiction to award a writ of error and supersedeas in this case ?
From a comparison of the second section of the act of March 3, 1880, with the act amendatory thereof, approved March 6, 1882, it will be seen that the only change made in that section is the substitution of the word “may” for the word “shall,” so that the section, as amended, reads as follows: “ If the court be fully *390satisfied upon hearing the testimony for and against the application, should any he offered, that the applicant is a fit person, and the place of business suitable and- convenient, it may grant such license.”
The purpose of the legislature in framing the act of March 3, 1880, was to require the county courts to grant a license to every applicant who had complied with all the requirements of the statute. In Leighton v. Maury, 76 Va. Rep. 865, Staples, J., in speaking of this act, says, “it will he observed that when the applicant brings himself within the provisions of the statute, in other words, if the applicant shows that he is a fit person, and that the place of business is suitable and convenient, it is the duty of the county court to grant the license. ‘It shall grant the license,’ is the mandate of the act. The court is, of course, invested with a sound judicial discretion in determining whether the applicant is a fit person and the place suitable and convenient, hut if fully satisfied on these points, it has no right to refuse the license because the judge may consider the sale of ardent spirits contrary to a sound public policy, or injurious to the morals of a community. These are considerations that may properly address themselves to the legislature in framing the laws, and not to the courts in expounding them.”
By the act of March 6, 1882, the word “may” is substituted, as we have before observed, for the word “shall.” The obvious purpose and effect of which is to make the act of March 3, 1880, as amended by the act of March 6, 1882, conform in this respect to the law as it stood when the case of French v. Noel, 22 Gratt. 456, was decided, and so to leave it discretionary with the county courts to grant or refuse such licenses as to them might seem fit.
This discretion must indeed he a sound legal discretion. A discretion to he exercised upon a full and complete survey of 'all the circumstances of each particular case, regard being had to the interests and policy of the state as manifested in the statute, as well as to the interests of the applicant and to the *391interests of the community in which the business is to he carried on, for it cannot he overlooked that one of the objects of the act, as expressed in its title, is, “to collect a tax” “for the support of the government, and to pay the interest on the public debt.”
Now in ex parte Yeager, 11 Gratt. 655, and in French v. Noel, 22 Gratt. 456, this court held that the judgment and discretion of the county court in cases of this kind was final and conclusive and could not he controlled or reviewed. With the knowledge that this construction had been put upon the exercise of a discretionary power in cases of this kind, and that the effect of this construction was necessarily to exclude all other persons, as well as the applicant, from a right of appeal, the legislature has seen fit to use language in the act of March 6, 1882, which, in terms, only applies to the applicant, and which only allows him the right of appeal to the circuit court, and no further. Under these circumstances we do not feel at liberty to adopt the reasoning of the counsel for the respondents here, and to give to them not only the right of appeal to the circuit court, but more, and (what is denied to the applicant) an appeal to this court. Supervisors of Culpeper v. Gorrell, 20 Gratt. 519. In this case the failure of the legislature to give to other persons than the applicant a right of appeal to the circuit court must he construed as conclusive evidence of a purpose to withhold such right.
In Leighton’s Case, supra, this court, in construing the act of March 3, 1880, reached a different conclusion on this point, and it is with reluctance that we have felt constrained to adopt a contrary view. To the extent, however, that the opinions herein expressed are in conflict with that case, it must he regarded as overruled. We think that the circuit court had no jurisdiction to award a writ of error and supersedeas in this case. It is, therefore, adjudged and ordered that a writ of prohibition he awarded according to the prayer of the said petition, directed to the said defendants, commanding them to jnoceed no further upon the said writ of error and supersedeas awarded by the said William McLaughlin, judge as aforesaid, so that the said *392judgment of the said county court will continue and remain in full force and effect, as if no writ of error and supersedeas had ever been awarded.
And it is further adjudged and ordered, that the service of an office copy of this order upon the said defendants shall have the same force and effect as the execution upon them of a writ of prohibition issued in pursuance hereof.
And it is further adjudged and ordered, that the plaintiff, Charles P. Ailstock, recover against the defendants, W. N. Page, H. A. Goodloe and The Iron and Steel Works Association of Virginia, his costs by him expended in the prosecution of this proceeding. Which is ordered to be certified to the circuit court of Rockbridge county.
Prohibition awarded.